Electronically Filed
                                                      Supreme Court
                                                      SCAD-17-0000138
                                                      11-APR-2017
                                                      01:51 PM



                          SCAD-17-0000138

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                  OFFICE OF DISCIPLINARY COUNSEL,
                            Petitioner,

                                vs.

                         RONALD V. GRANT,
                            Respondent.


                        ORIGINAL PROCEEDING
                           (ODC 16-0-027)

                        ORDER OF SUSPENSION
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Upon consideration of the petition submitted on
March 7, 2017 by the Office of Disciplinary Counsel (ODC),
requesting the immediate suspension of Respondent Ronald V. Grant
from the practice of law pursuant to RSCH Rule 2.12A of the Rules
of the Supreme Court of the State of Hawai#i (RSCH), the
declaration and exhibits attached thereto, and the record, we
find Respondent Grant has, for more than one year, failed to
meaningful or substantively respond to lawful requests from ODC
regarding its investigations into alleged misconduct by
Respondent Grant, despite the provision by ODC of numerous
extensions of time for Respondent Grant to provide a response.
We find that Respondent Grant has wholly failed to respond since
May 4, 2016 to ODC’s attempts to communicate with him by
telephone, electronic mail, or post at both his contact
information registered with the Hawai#i State Bar Association and
other contact information identified by ODC.   Finally, we find
Respondent Grant has failed to timely respond to this court’s
March 15, 2017 order to show cause as to why he should not be
immediately suspended for the above conduct.   Therefore,
          IT IS HEREBY ORDERED that, pursuant to RSCH Rule 2.12A,
Respondent Ronald V. Grant is suspended from the practice of law.
This order is effective immediately and until further order of
this court.
          IT IS FURTHER ORDERED that this order imposing
suspension upon Respondent Grant shall constitute a suspension of
Respondent Grant for purposes of RSCH Rule 2.16.   The
Disciplinary Board of the Supreme Court of the State of Hawai#i
and Respondent Grant shall therefore comply with the relevant
requirements of that Rule.
          IT IS FINALLY ORDERED that the Clerk shall forthwith
distribute a copy of this order to all judges.   Distribution may
be by electronic mail.
          DATED: Honolulu, Hawai#i, April 11, 2017.
                                    /s/ Mark E. Recktenwald
                                    /s/ Paula A. Nakayama
                                    /s/ Sabrina S. McKenna
                                    /s/ Richard W. Pollack
                                    /s/ Michael D. Wilson

                                2